COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-16-00042-CV


EVAH D. GONZALES                                                APPELLANT

                                         V.

JAMES M. DYKES AND SHARON                                       APPELLEES
BADO DYKES


                                     ------------

         FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY
                   TRIAL COURT NO. 2014-000012-2

                                     ------------

               MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

     On March 11, 2016, we notified appellant that the trial court clerk

responsible for preparing the record in this appeal informed the court that

payment arrangements had not been made to pay for the clerk’s record as

required by Texas Rule of Appellate Procedure 35.3(a)(2). See Tex. R. App. P.



     1
         See Tex. R. App. P. 47.4.
35.3(a)(2). We stated that we would dismiss the appeal for want of prosecution

unless appellant, within ten days, made arrangements to pay for the clerk’s

record and provided this court with proof of payment.

      Because appellant has not made payment arrangements for the clerk’s

record, it is the opinion of the court that the appeal should be dismissed for want

of prosecution.     Accordingly, we dismiss the appeal.      See Tex. R. App. P.

37.3(b), 42.3(b).

      Appellant shall pay all costs of the appeal, for which let execution issue.



                                                   PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: April 7, 2016




                                     2